Name: 2010/470/EU: Commission Decision of 26Ã August 2010 laying down model health certificates for trade within the Union in semen, ova and embryos of animals of the equine, ovine and caprine species and in ova and embryos of animals of the porcine species (notified under document C(2010) 5779) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  trade policy;  agricultural activity;  tariff policy
 Date Published: 2010-08-31

 31.8.2010 EN Official Journal of the European Union L 228/15 COMMISSION DECISION of 26 August 2010 laying down model health certificates for trade within the Union in semen, ova and embryos of animals of the equine, ovine and caprine species and in ova and embryos of animals of the porcine species (notified under document C(2010) 5779) (Text with EEA relevance) (2010/470/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1) and in particular the fourth indent of Article 11(2) and the third indent of Article 11(3) thereof, Whereas: (1) Directive 92/65/EEC lays down the animal health requirements governing trade within the Union of animals, semen, ova and embryos not subject to the animal health requirements laid down in specific Union acts. It includes requirements for trade in semen, ova and embryos of animals of the equine, ovine and caprine species and in ova and embryos of animals of the porcine species (the commodities). In addition, it provides for health certificates to be established for trade in the commodities within the Union. (2) Annex D to Directive 92/65/EEC, as amended by Commission Regulation (EU) No 176/2010 (2), sets out certain new requirements for the commodities which are to apply from 1 September 2010. (3) Annex D to Directive 92/65/EEC, as thus amended by Regulation (EU) No 176/2010, introduces rules concerning semen storage centres and detailed conditions for their approval and supervision. It also sets out detailed conditions for the approval and supervision of embryo collection and production teams, for the collection and processing of in vivo derived embryos and the production and processing of in vitro fertilised embryos and micromanipulated embryos. Annex D, as thus amended, also amended the conditions to be applied to the donor animals of semen, ova and embryos of animals of the equine, ovine and caprine species and of ova and embryos of porcine species. (4) It is necessary to establish new model health certificates for trade within the Union of the commodities taking into account the animal health requirements set out in Annex D to Directive 92/65/EEC, as amended by Regulation (EU) No 176/2010. (5) In addition, provision should be made for existing stocks of commodities in the Union that comply with the provisions of Directive 92/65/EEC established prior to the entry into force of the amendments introduced by Regulation (EU) No 176/2010. Accordingly, it is necessary to set out separate model health certificates for trade within the Union in semen, ova and embryos of animals of the equine, ovine and caprine species and trade in ova and embryos of animals of the porcine species collected or produced, processed and stored in accordance with Annex D to Directive 92/65/EEC prior to 1 September 2010. (6) The long lasting stocking capabilities for such commodities make it impossible at present to fix a date for the exhaustion of the existing stocks. Therefore, it is not possible to fix a date for the termination of the use of those model health certificates for the existing stocks. (7) In the interests of consistency and simplification of Union legislation, the model health certificates should be set out in a single decision and take account of Commission Regulation (EC) No 599/2004 of 30 March 2004 concerning the adoption of a harmonised model certificate and inspection report linked to intra-Community trade in animals and products of animal origin (3). (8) In order to ensure full traceability of the commodities, model health certificates should be set out in this Decision for trade within the Union in semen of animals of the equine, ovine and caprine species collected in approved semen collection centres and dispatched from an approved semen storage centre, whether or not the latter constitutes part of a semen collection centre approved under a different approval number. (9) In the interests of clarity of Union legislation, the Union acts setting out model health certificates for trade within the Union in the commodities concerned should be expressly repealed. Accordingly, Commission Decision 95/294/EC of 24 July 1995 determining the specimen animal health certificate for trade in ova and embryos of the equine species (4), Commission Decision 95/307/EC of 24 July 1995 determining the specimen animal health certificate for trade in semen of the equine species (5), Commission Decision 95/388/EC of 19 September 1995 determining the specimen certificate for intra-Community trade in semen, ova and embryos of the ovine and caprine species (6) and Commission Decision 95/483/EC of 9 November 1995 determining the specimen certificate for intra-Community trade in ova and embryos of swine (7) should be repealed. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision lays down model health certificates for trade within the Union in the following commodities: (a) semen of animals of the equine species; (b) ova and embryos of animals of the equine species; (c) semen of animals of the ovine and caprine species; (d) ova and embryos of animals of the ovine and caprine species; (e) ova and embryos of animals of the porcine species. Article 2 Trade in semen of animals of the equine species A health certificate in accordance with one of the following models set out in Annex I shall accompany consignments of semen of animals of the equine species during transport from one Member State to another: (a) model health certificate IA as set out in Part A, for consignments of semen collected after 31 August 2010 and dispatched from an approved semen collection centre of origin of the semen; (b) model health certificate IB as set out in Part B, for consignments of stocks of semen collected, processed and stored before 1 September 2010 and dispatched after 31 August 2010 from an approved semen collection centre of origin of the semen; (c) model health certificate IC as set out in Part C, for consignments of semen and stocks of semen referred to in (a) and (b) dispatched from an approved semen storage centre. Article 3 Trade in ova and embryos of animals of the equine species A health certificate in accordance with one of the following models set out in Annex II shall accompany consignments of ova and embryos of animals of the equine species during transport from one Member State to another: (a) model health certificate IIA as set out in Part A, for consignments of ova and embryos collected or produced after 31 August 2010 and dispatched by an approved embryo collection or production team of origin of the ova or embryos; (b) model health certificate IIB as set out in Part B, for consignments of stocks of ova and embryos collected, processed and stored before 1 September 2010 and dispatched after 31 August 2010 by an approved embryo collection team of origin of the ova or embryos. Article 4 Trade in semen of animals of the ovine and caprine species A health certificate in accordance with one of the following models set out in Annex III shall accompany consignments of semen of animals of the ovine and caprine species during transport from one Member State to another: (a) model health certificate IIIA as set out in Part A, for consignments of semen collected after 31 August 2010 and dispatched from an approved semen collection centre of origin of the semen; (b) model health certificate IIIB as set out in Part B, for consignments of stocks of semen collected, processed and stored before 1 September 2010 and dispatched after 31 August 2010 from an approved semen collection centre of origin of the semen; (c) model health certificate IIIC as set out in Part C, for consignments of semen and stocks of semen referred to in (a) and (b) dispatched from an approved semen storage centre. Article 5 Trade in ova and embryos of animals of the ovine and caprine species A health certificate in accordance with one of the following models set out in Annex IV shall accompany consignments of ova and embryos of animals of the ovine and caprine species during transport from one Member State to another: (a) model health certificate IVA as set out in Part A, for consignments of ova and embryos collected or produced after 31 August 2010 and dispatched by an approved embryo collection or production team of origin of the ova or embryos; (b) model health certificate IVB as set out in Part B, for consignments of stocks of ova and embryos collected, processed and stored before 1 September 2010 and dispatched after 31 August 2010 by an approved embryo collection team of origin of the ova or embryos. Article 6 Trade in ova and embryos of the porcine species A health certificate in accordance with one of the following models set out in Annex V shall accompany consignments of ova and embryos of animals of the porcine species during transport from one Member State to another: (a) model health certificate VA as set out in Part A, for consignments of ova and embryos collected or produced after 31 August 2010 and dispatched by an approved embryo collection or production team of origin of the ova or embryos; (b) model health certificate VB as set out in Part B, for consignments of stocks of ova and embryos collected, processed and stored before 1 September 2010 and dispatched after 31 August 2010 by an approved embryo collection team of origin of the ova or embryos. Article 7 Repeals Decisions 95/294/EC, 95/307/EC, 95/388/EC and 95/483/EC are repealed. Article 8 Applicability This Decision shall apply from 1 September 2010. Article 9 Addressees This Decision is addressed to the Member States. Done at Brussels, 26 August 2010. For the Commission John DALLI Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 52, 3.3.2010, p. 14. (3) OJ L 94, 31.3.2004, p. 44. (4) OJ L 182, 2.8.1995, p. 27. (5) OJ L 185, 4.8.1995, p. 58. (6) OJ L 234, 3.10.1995, p. 30. (7) OJ L 275, 18.11.1995, p. 30. ANNEX I Model health certificates for trade within the union in consignments of semen of animals of the equine species PART A Model health certificate IA for trade within the Union in consignments of semen of animals of the equine species collected in accordance with Council Directive 92/65/EEC after 31 August 2010 dispatched from an approved semen collection centre of origin of the semen PART B Model health certificate IB for trade within the Union in consignments of stocks of semen of animals of the equine species collected, processed and stored in accordance with Council Directive 92/65/EEC before 1 September 2010 and dispatched after 31 August 2010 from an approved semen collection centre of origin of the semen PART C Model health certificate IC for trade within the Union in consignments of semen of animals of the equine species collected, processed and stored in accordance with Council Directive 92/65/EEC after 31 August 2010 and in consignments of stocks of semen of animals of the equine species collected, processed and stored in accordance with Council Directive 92/65/EEC before 1 September 2010 and dispatched after 31 August 2010 from an approved semen storage centre ANNEX II Model health certificates for trade within the Union in consigments of ova and embryos of animals of the equine species PART A Model health certificate IIA for trade within the Union in consignments of ova and embryos of animals of the equine species collected or produced in accordance with Council Directive 92/65/EEC after 31 August 2010 and dispatched by an approved embryo collection or production team of origin the ova or embryos PART B Model health certificate IIB for trade within the Union in consignments of stocks of ova and embryos of animals of the equine species collected, processed and stored in accordance with Council Directive 92/65/EEC before 1 September 2010 and dispatched after 31 August 2010 by an approved embryo collection team of origin of the ova or embryos ANNEX III Model health certificates for trade in consigments of semen of animals of the ovine and caprine species PART A Model health certificate IIIA for trade within the Union in consignments of semen of animals of the ovine and caprine species collected in accordance with Council Directive 92/65/EEC after 31 August 2010 and dispatched from an approved semen collection centre of origin of the semen PART B Model health certificate IIIB for trade within the Union in consignments of stocks of semen of animals of the ovine and caprine species collected, processed and stored in accordance with Council Directive 92/65/EEC before 1 September 2010 and dispatched after 31 August 2010 from an approved semen collection centre of origin of the semen PART C Model health certificate IIIC for trade within the Union in consignments of semen of animals of the ovine and caprine species collected in accordance with Council Directive 92/65/EEC after 31 August 2010 and in consignments of stocks of semen of animals of the ovine and caprine species collected, processed and stored in accordance with Council Directive 92/65/EEC before 1 September 2010 and dispatched after 31 August 2010 from an approved semen storage centre ANNEX IV Model health certificates for trade within the Union in consigments of ova/embryos of animals of the ovine and caprine species PART A Model health certificate IVA for trade within the Union in consignments of ova and embryos of animals of the ovine and caprine species collected or produced in accordance with Council Directive 92/65/EEC after 31 August 2010 and dispatched by an approved embryo collection or production team of origin of the ova or embryos PART B Model health certificate IVB for trade within the Union in consignments of stocks of ova and embryos of animals of the ovine and caprine species collected, processed and stored in accordance with Council Directive 92/65/EEC before 1 September 2010 and dispatched after 31 August 2010 by an approved embryo collection team of origin of the ova or embryos ANNEX V Model health certificates for trade within the Union in consigments of ova/embryos of animals of the porcine species PART A Model health certificate VA for trade within the Union in consignments of ova and embryos of animals of the porcine species collected or produced in accordance with Council Directive 92/65/EEC after 31 August 2010 and dispatched by an approved embryo collection or production team of origin of the ova or embryos PART B Model health certificate VB for trade within the Union in consignments of stocks of ova and embryos of animals of the porcine species collected, processed and stored in accordance with Council Directive 92/65/EEC before 1 September 2010 and dispatched after 31 August 2010 by an approved embryo collection team of origin of the ova or embryos